         Case 1:20-cv-00271-JMF Document 85 Filed 08/20/21 Page 1 of 5



IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAPESTRY, INC., a Maryland
 Corporation; COACH SERVICES, INC.,
 a Maryland Corporation; and COACH IP
 HOLDINGS LLC, a Delaware Limited
 Liability Company                                Case No. 1:20-cv-00271-JMF

                         Plaintiffs,
                                                  STIPULATION TO PERMANENT
               v.                                 INJUNCTION AND DISMISSAL OF
                                                  ACTION WITH PREJUDICE
 CHUNMA USA, INC., a California
 Corporation; and DOES 1-10, inclusive,

                         Defendants.

STIPULATION TO PERMANENT INJUNCTION AND DISMISSAL OF ACTION
                      WITH PREJUDICE
       Plaintiffs Tapestry, Inc., Coach Services, Inc., and Coach IP Holdings LLC
(collectively, “Coach” or “Plaintiffs”) having filed a Complaint in this action charging
Defendants Chunma USA, Inc.(“Chunma” or “Defendant”)with Trademark
Infringement and False Designations of Origin under the Lanham Act, as well as related
claims under the common and statutory law of the state of New Yorkarising from
Defendant’s allegedly illegal importation, distribution, offering for sale, and/or sale of
products bearing allegedly infringingreproductions of the Coach Trademarks, including
but not limited to the “Signature C” Mark (defined in the Complaint), exemplars of which
are shown below(the “Accused Products”):




                                              1
            Case 1:20-cv-00271-JMF Document 85 Filed 08/20/21 Page 2 of 5




       WHEREAS, the parties herein have simultaneously entered into a confidential
Settlement Agreement and Mutual Releaseto fully resolve all of the claims in this action
among the parties; and
       WHEREAS, Defendant has agreed, and the parties HEREBY STIPULATE to the
following terms:
       1.       Defendant and its agents, servants, employees are hereby permanently
restrained and enjoined from using any of Plaintiffs’ trademarks or marks identical and/or
confusingly similar thereto to advertise, market, promote, display, and/or offer for sale
products that do not in fact originate from Plaintiffs’ brands. Plaintiffs’ Trademarks
include but are not limited to the following marks:


                 Mark               U.S. Registration No(s).      Registration Date

               “COACH”                     751, 493                  06/25/1963

                                           1,071,000                 08/09/1977

                                           2,088,706                 08/19/1997

                                           3,157,972                 10/17/2006

                                           3,413,536                 04/15/2008


                                           3,251,315                 06/12/2007




                                           3,441,671                 06/03/2008




                                           2,252,847                 06/15/1999

                                           2,534,429                 01/29/2002




                                              2
            Case 1:20-cv-00271-JMF Document 85 Filed 08/20/21 Page 3 of 5




                                           1,309,779                  12/18/1984

                                           2,045,676                  03/18/1997

                                           2,169,808                  06/30/1998

                                           2,592,963                  07/09/2002

                                           2,626,565                  09/24/2002

            “Signature C”Mark              2,822,318                  03/16/2004

                                           2,832,589                  04/13/2004

                                           2,822,629                  03/16/2004

                                           3,695,290                  10/13/2009

                                           3,696,470                  10/13/2009




        Coach “Op Art” Mark

                                           3,012,585                  11/08/2005




       2.       Defendant and its agents, servants, employees are further permanently
restrained and enjoined from using the “Signature C Mark”, and/or any marks
confusingly similar thereto in connection with the manufacturing, importing, advertising,
marketing, promoting, supplying, distributing, offering for sale, and/or sale of
Defendant’s products, including but not limited to use of the “Signature C Mark”, or any
marks confusingly similar thereto, in metatags, in keyword or other pay-per-click
advertising, in any internet search engine advertising, in other Internet uses, or in any
manner that suggests that its products, services, or activities originate from, are affiliated



                                              3
             Case 1:20-cv-00271-JMF Document 85 Filed 08/20/21 Page 4 of 5




with, are connected to, are associated with, or are sponsored, endorsed, or approved by
Plaintiffs;
        3.       Defendant shall immediately and permanently cease the unauthorized
manufacture, purchase, production, distribution, circulation, sale, offering for sale,
importation, exportation, advertising, promotion, display, shipment, marketing or
incorporation in advertising or marketing counterfeitproducts bearing marks identical
and/or confusingly similar to the “Signature C” Mark”;
        4.       Defendant shall not knowingly deliver, hold for sale, return, transfer or
otherwise move, store or dispose in any manner unauthorized products bearing marks
identical, substantially indistinguishable, and/or confusingly similar to the Coach
Trademarks, including but not limited to the “Signature C” Mark; and
        5.       Defendant shall not knowingly assist, aid or attempt to assist or aid any
other person or entity in performing any of the prohibited activities referred to in
Paragraphs 1through4 above.


   WHEREAS the parties further stipulate to the following:
   1.         This Court has jurisdiction over the parties herein and has jurisdiction over the
              subject matter hereof pursuant to 15 U.S.C. § 1121, 1331, 1338, and 1367.
   2.         The execution of this Stipulation shall serve to bind and obligate the parties
              hereto.
   3.         Each party shall bear their own attorneys’ fees and costs associated with the
              present action.
   4.         The jurisdiction of this Court is retained for the purpose of making any further
              orders necessary or proper for the enforcement of this Stipulation/Order as well
              as the parties’ confidential settlement agreement in connection with this action.




                                                 4
        Case 1:20-cv-00271-JMF Document 85 Filed 08/20/21 Page 5 of 5




IT IS SO ORDERED.


Date: ________________, 2021                 _______________________________
                                             Honorable Jesse M. Furman
                                             United States District Court Judge
APPROVED FOR ENTRY:
                                            Tapestry, Inc., Coach Services, Inc., and
ChunmaUSA, Inc.                             Coach IP Holdings, LLC

                                            BLAKELY LAW GROUP
/s/ Heedong Chae_____________________
Heedong Chae (admitted pro hac vice)         /s/ Brent H. Blakely
                                            __________________________________
Lucem, PC                                   Brent H. Blakely (admitted pro hac vice)
660 S. Figueroa Street, Suite 1200          1334 Parkview Avenue, Suite 280
Los Angeles, California90017                Manhattan Beach, California 90266
Telephone: (213) 387-3630                   Telephone: (310) 546-7400
                                            Counsel for Plaintiffs
Christopher J. Sovak (CS 3164)
Bushell, Sovak& Kane LLP
                                  Per Paragraph 4.B of the Court’s Individual Rules
274 Madison Avenue, Suite 901
                                  and Practices for Civil Cases, the Court will not
New York, New York 10016
                                  retain jurisdiction to enforce a settlement unless the
Telephone: (212) 949-4700
                                  parties make the settlement agreement part of the
Counsels for Defendant            public record. In light of that, the Court does NOT
                                  retain jurisdiction pursuant to Paragraph 4 above
                                  unless, within one week of this Order, the parties
                                  publicly file the Stipulation of Settlement on ECF.

                                                          SO ORDERED.




                                                          August 20, 2021




                                        5
